Name: Council Regulation (EU) NoÃ 621/2010 of 3Ã June 2010 concerning the allocation of the fishing opportunities under the Fisheries Partnership Agreement between the European Union and Solomon Islands
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Asia and Oceania
 Date Published: nan

 22.7.2010 EN Official Journal of the European Union L 190/29 COUNCIL REGULATION (EU) No 621/2010 of 3 June 2010 concerning the allocation of the fishing opportunities under the Fisheries Partnership Agreement between the European Union and Solomon Islands THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) A new Fisheries Partnership Agreement between the European Union and Solomon Islands (hereinafter: Fisheries Partnership Agreement) was initialled on 26 September 2009. (2) Council has adopted on 3 June 2010 Decision No 2010/397/EU (1) on the signing and provisional application of the new Fisheries Partnership Agreement. (3) The method for allocating the fishing opportunities among the Member States should be defined for the duration of the new Fisheries Partnership Agreement as well as for the period of its provisional application. (4) This Regulation should enter into force on the first day following its publication and should apply from 9 October 2009, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Protocol of the Fisheries Partnership Agreement between the European Union and Solomon Islands shall be allocated among the Member States as follows:  Freezer tuna seiners: Spain : 75 % of fishing opportunities available France : 25 % of fishing opportunities available 2. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set by the Protocol, the Commission may consider applications for fishing authorisations from any other Member State. 3. Without prejudice to the provisions of the Fisheries Partnership Agreement and the Protocol, Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters (2) shall apply. Article 2 This Regulation shall enter into force on the first day following its publication in the Official Journal of the European Union. It shall apply from 9 October 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 3 June 2010. For the Council The President A. PÃ REZ RUBALCABA (1) See page 1 of this Official Journal. (2) OJ L 286, 29.10.2008, p. 33.